WARRACE, Circuit Judge.
I dissent from the prevailing opinion in this case, because I think the defendant’s machine does not infringe the eighth claim of the patent.
It does not have the stationary card above the stretcher-bar, which is an element of the claim. The patent describes the stationary card, E, as provided with a comb or carding teeth. It is set back from the edge of the stretcher-bar, and the points of the teeth are close to, but do not touch, the skin. The specification describes its teeth as performing three functions before the pelt reaches the edge of the stretcher-bar. They straighten out the hair and fur as the skin is fed *510forward, they permit the stiff hairs to stand up between the teeth, and they hold back the fur and prevent it from moving forward until the forward motion of the skin takes place. The pressure plate of the defendant’s machine is not an equivalent of the stationary card of the claim. It has no comb or teeth, is not stationary, and performs the single function of the pressure plate of the Covert patent. The patent industriously makes the stationary card “substantially as described” an element of the claim.
It would seem also that the defendant’s machine does not have the separating brush of the Sutton patent, or mechanism for moving it upward and forward into a position in front of the stretcher-bar. The defendant’s machine has a carding brush which cards the hair and the fur, and which in operation and effect is analogous to the carding brush of Sutton, which is not an element of the eighth claim, and which he subsequently discarded because in his combination it practically destroyed the efficiency of his machine. The three operations of the Sutton separating brush are these: First, the separation of the fur from the hair; second, the making of a part; and, third, the brushing of the fur downward on the off side of the stretcher-bar. The brush of the defendant’s machine does not perform these functions. The machine is so arranged that the hairs are caused momentarily to separate themselves by reason of their resiliency from the fur, and spring back to their natural position more quickly than the fur. It seems unnecessary to discuss in detail the differences between the defendant’s machine and the machine covered by the eighth claim of the patent in suit, because it escapes the charge of infringement by the absence of the stationary card.
It will be observed that the order granting the preliminary injunction, which in the prevailing opinion is approved, forbids the defendant from using any unhairing machine containing a combination of five specified elements which are so described in the order as to include a machine made strictly in conformity with the Covert patent.